 



Exhibit 10.2
Sunoco Partners LLC
Executive Compensation Summary Sheet
for 2007
     The table below presents 2007 summary information for certain named
executive officers of Sunoco Partners LLC, general partner of Sunoco Logistics
Partners L.P. (the “Partnership”), with regard to base salary.
2007 EXECUTIVE COMPENSATION1

              2007 Base Salary   Name and Title   ($)  
Neal E. Murphy
Vice President and Chief Financial Officer
    286,000  
 
       
David A. Justin
Vice President, Operations
    250,000  

     NOTES TO TABLE:

1.   The base salaries shown in the foregoing table were approved subsequent to
the January 26, 2007 meeting of the Compensation Committee of the Board of
Directors of Sunoco Partners LLC. This information has been disclosed previously
in the Partnership’s SEC Form 8-K, filed April 25, 2007.

41